Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2018                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

  156255                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  MELANIE CROMER,                                                                                   Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 156255
                                                                   COA: 331494
                                                                   Wayne CC: 14-015064-NO
  JIMMY’S GAS & GO, LLC,
            Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the June 27, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2018
           a0501
                                                                              Clerk